DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restriction
Claims 8-11 are non-elected and withdrawn from consideration. The applicant argues that it would not be burdensome to examine all the claims, but does not explain why this is the case, and the restriction requirement is maintained.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes  CHEMFET ARRAY WITH SIGMA DELTA ADC

Claim Objections
Claim 2 recites “CHMEFET”, which should apparently be “CHEMFET”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sun, US 2011/0247932.
Claim 1: Sun discloses
a CHEMFET sensor (“the ion sensing component 2 is an N-type ion-sensitive field-effect transistor.” [0019]); 
and a sigma delta ADC ([0029]-[0030]: “The latch device 5 stores and converts the comparison result into digital signals”, which includes “the process of sigma delta modulation.”).
Claim 2: the CHMEFET sensor is an ISFET sensor: “the ion sensing component 2 is an N-type ion-sensitive field-effect transistor.” [0019].


Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardner, “A multichannel DNA SoC for rapid point-of-care gene detection,” 2010 IEEE International Solid-State Circuits Conference - (ISSCC), San Francisco, CA, 2010, pp. 492-493. 
Claim 1: Gardner discloses an array of pixels, wherein each pixel comprises: 
a CHEMFET sensor (ISFET, first column, second paragraph); 
and a sigma delta ADC.  “DAC”, Figure 27.4.2; “The filtered signals are passed through 50 2nd-order ΣΔMs” (second column, first full paragraph).
Claim 2: the CHMEFET sensor is an ISFET sensor.
Claim 4: each pixel further comprises bias control (IOFF).
Claim 5: Gardner does not disclose the area of the pixels. However, changes in dimension are not typically a source of patentable distinction. MPEP 2144.4(IV). Particularly in the semiconductor arts it was understood that dimensions would reduce over time to increase density and reduce chip size.
Claim 6: Gardner does not disclose the number of pixels. However, additional pixels is simply a duplication of parts. MPEP 2144.04. It appears that choosing the number of pixels is within the ordinary skill in the art to optimize for a particular application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Dong, US 2015/0109158. 
Claims 3 and 12: Gardner discloses a second-order sigma delta ADC, but it was well known in the art that first-order sigma delta circuits were more stable. See e.g. Dong at [0074]. It would have been obvious to have had used a first order sigma delta to enhance stability.
Claim 13: each pixel further comprises bias control (IOFF).
Claim 14: Gardner does not disclose the area of the pixels. However, changes in dimension are not typically a source of patentable distinction. MPEP 2144.4(IV). Particularly in the semiconductor arts it was understood that dimensions would reduce over time to increase density and reduce chip size.
Claim 15: Gardner does not disclose the number of pixels. However, additional pixels is simply a duplication of parts. MPEP 2144.04. It appears that choosing the number of pixels is within the ordinary skill in the art to optimize for a particular application. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Dong and Rearick, US 2012/0265474. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Rearick. Gardner discloses that “[t]he IC consists of a bank of 40 ISFETs with associated readout circuitry” (first column), but does not disclose what the readout circuitry is. However, a switch to control the flow of data from each pixel. However this was common in many sensor devices. See e.g. Rearick FIG. 3. It would have been obvious to have includes such switches to control data flow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, or alternatively over Sun in view of Esfandyarpour, US 2016/0273032.
5. The array of pixels according to claim 1, wherein each pixel has an area in the region of 100µm x 100µm. 
Claims 5 and 14: Sun does not disclose the size of the pixels. However, changes in dimension are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV). Alternatively it was known to have such dimensions (Esfandyarpour [0440]), and it would have been obvious to have such dimensions in Sun as a known structure made with a property known in the art. 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, or alternatively over Sun in view of Veiseh, US 2017/0038282. Sun does not discloses the number of pixels. However, changes in the number of elements is duplication of parts or akin to it, and is not typically a source of patentable distinction absent unexpected results. Alternatively, this number of pixels was known in the art (Veiseh at [0036]), and it would have been obvious to have such dimensions in Sun as a known structure made with a property known in the art.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Dong and Rearick, US 2012/0265474. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Rearick. Gardner discloses that “[t]he IC consists of a bank of 40 ISFETs with associated readout circuitry” (first column), but does not disclose what the readout circuitry is. However, a switch to control the flow of data from each pixel. However this was common in many sensor devices. See e.g. Rearick FIG. 3. It would have been obvious to have includes such switches to control data flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897